Case 3:21-md-02992-LAB-MSB
         Case 5:21-cv-05544-VKD
                             Document
                                Document
                                      62 Filed
                                         7 Filed
                                               08/02/21
                                                  08/02/21
                                                         PageID.159
                                                           Page 1 of 2Page 1 of 2



                                     UNITED STATES JUDICIAL PANEL
                                                  on
                                      MULTIDISTRICT LITIGATION



  IN RE: BANK OF AMERICA CALIFORNIA
  UNEMPLOYMENT BENEFITS LITIGATION                                                                 MDL No. 2992



                                         (SEE ATTACHED SCHEDULE)



                               CONDITIONAL TRANSFER ORDER (CTO −4)



  On June 4, 2021, the Panel transferred 10 civil action(s) to the United States District Court for the Southern
  District of California for coordinated or consolidated pretrial proceedings pursuant to 28 U.S.C. § 1407. See
  _F.Supp.3d_ (J.P.M.L. 2021). Since that time, 6 additional action(s) have been transferred to the Southern
  District of California. With the consent of that court, all such actions have been assigned to the Honorable
  Larry Alan Burns.
  It appears that the action(s) on this conditional transfer order involve questions of fact that are common to the
  actions previously transferred to the Southern District of California and assigned to Judge Burns.

  Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict Litigation,
  the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the Southern District of
  California for the reasons stated in the order of June 4, 2021, and, with the consent of that court, assigned to
  the Honorable Larry Alan Burns.

  This order does not become effective until it is filed in the Office of the Clerk of the United States District
  Court for the Southern District of California. The transmittal of this order to said Clerk shall be stayed 7 days
  from the entry thereof. If any party files a notice of opposition with the Clerk of the Panel within this 7−day
  period, the stay will be continued until further order of the Panel.



      Aug 02, 2021
                                                             FOR THE PANEL:




                                                             John W. Nichols
                                                             Clerk of the Panel
                                                                               Aug 02, 2021




                                                              s/ J. Olsen
Case 3:21-md-02992-LAB-MSB
         Case 5:21-cv-05544-VKD
                             Document
                                Document
                                      62 Filed
                                         7 Filed
                                               08/02/21
                                                  08/02/21
                                                         PageID.160
                                                           Page 2 of 2Page 2 of 2




   IN RE: BANK OF AMERICA CALIFORNIA
   UNEMPLOYMENT BENEFITS LITIGATION                                               MDL No. 2992



                        SCHEDULE CTO−4 − TAG−ALONG ACTIONS



     DIST      DIV.      C.A.NO.      CASE CAPTION


   CALIFORNIA NORTHERN

                                      Hicks et al v. Bank of America, N.A., a Delaware
     CAN        5        21−05544     Corporation
